—In an action to recover damages for personal injuries, etc., the defendant New York City Transit Authority appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Schneier, J.), dated June 19, 1998, as denied its motion for summary judgment dismissing the complaint and the cross claim insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The plaintiff Earnestine Jenkins was injured when she slipped and fell on snow and/or ice while exiting a bus operated by the appellant. A common carrier owes a duty to an exiting passenger to stop at a place where the passenger may safely disembark and leave the area (see, Miller v Fernan, 73 NY2d 844, 846; Kelleher v F.M.E. Auto Leasing Corp., 192 AD2d 581, 584; Blye v Manhattan & Bronx Surface Tr. Operating Auth., 124 AD2d 106, 109, affd 72 NY2d 888). There is an issue of fact as to whether the appellant breached this duty. Mangano, P. J., Santucci, Krausman, Florio and H. Miller, JJ., concur.